IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The School District of Philadelphia,         :
                         Petitioner          :
                                             :
      v.                                     :      No. 2150 C.D. 2013
                                             :
Ellis Jones,                                 :
                          Respondent         :


Ellis Jones,                                 :
                          Petitioner         :
                                             :
      v.                                     :      No. 2230 C.D. 2013
                                             :
The School District of Philadelphia,         :
                         Respondent          :


                                       ORDER



               NOW, July 18, 2016, upon consideration of designated petitioner’s

application for reconsideration or reargument, designated petitioner’s application for

stay, and respondent’s answers in response thereto, the applications are denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge